DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
This is a final office action in response to the amendment filed on 7 December 2020.  Claims 1 through 6 have been amended.  Claims 1 through 6 are pending and have been examined. 
Response to Amendment
Applicant’s amendment to claims 1 through 6 has been entered. 
Applicant’s amendment to claims 1 through 6 are sufficient to overcome the 35 U.S.C. 112(b) rejection.  The rejection is respectfully withdrawn. 
Applicant’s amendment is insufficient to overcome the 35 U.S.C. 101 rejection.  The rejection is maintained and updated below in light of the claim amendment. 
Examiner has established new grounds for rejection under 35 U.S.C. 103 necessitated by Applicant’s amendment.  See the updated rejection below. 
Response to Arguments
Applicant’s arguments regarding the prior art rejection detailed in the non-final office action mailed on 21 August 2020 have been fully considered but are moot in light of the amendment filed herein because the arguments do not apply to the combination of references used in the current rejection detailed below. 
Applicant’s arguments regarding the 35 U.S.C. 101 rejection have been fully considered but are not persuasive.
Applicant asserts that as currently recited, the process of claim 1 does not recite any of the judicial exceptions.  Examiner respectfully disagrees. While the limitations of claim 1 recite a specific machine learning process, the machine learning steps are applied to improve the analysis of historic employee attendance and work schedule data, just applying a machine learning model on its own is not enough to transform the abstract idea of data analysis into patent eligible subject matter (See MPEP 2106.05(f)).  The recited machine learning model is merely an additional element used as a tool applied on a generic computer to execute the abstract idea.  The limitations performing a machine learning process generally link the use of the abstract idea to a particular technological environment or filed of use. A human resource or direct manager could perform the recited steps of analyzing historic employee attendance and work schedule data.  While machine learning models are complex, the remaining limitations can be performed mentally and by hand using pen and paper. Further, the limitations are directed to analysis of employee attendance records that under their broadest reasonable interpretation, correspond to Certain Methods of Organizing Human Activity as these limitations relate to human resource scheduling.  Therefore, claim 1 is directed to the mental processes grouping of abstract concepts and to certain methods of organizing human behavior because employee schedules are being analyzed.
Applicant further asserts that subject matter of current claims 1 through 6 is a method and a device for machine learning for neural network that is similar to Example 39 and that the claim is integrated into a practical application.   Examiner respectfully disagrees.  While Example 39 uses machine learning, the example is not deemed patent eligible simply because the claims include a machine learning model to analyze the data.  On the contrary, the eligible claims of See MPEP 2106.05(h)) without significantly more.  The recited machine learning model is merely an additional element used as a tool applied on a generic computer to execute the abstract idea.  The limitations performing a machine learning process generally link the use of the abstract idea to a particular technological environment or filed of use. A human resource or direct manager could perform the recited steps of analyzing historic employee attendance and work schedule data.  In contrast to Example 39, the claims do not recite limitations for how the data is used in a meaningful way, the claims merely recite specific data being analyzed and how the data is analyzed without significantly more.  Therefore the claims recite an abstract idea and fail to integrate the abstract idea into a practical application.
Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

Claims 1 through 6 are rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more.  Independent Claims 1, 5, and 6 are respectively directed to an apparatus, a process, and a device for deep learning of a neural network. 
The limitations of claims 1, 5, and 6 are substantially similar.  Taking claim 1 as representative, the claims recite at least the following limitations: receiving attendance record data for a plurality of employees; first generating data including records other than a record corresponding to an individual holiday and a record corresponding to a common holiday; second generating training data in which a tensor represents calendar information and the items of the generated data in dimensions respectively; and performing a machine learning process of a machine learning model. 
The limitations for generating data, generating training data, as drafted, illustrates a process that, under its broadest reasonable interpretation covers performance of the limitation in the mind or by a human using pen and paper, but for the recitation of generic computer components.  That is, other than reciting that a system includes a processor and medium that executes instructions to perform the steps, nothing in the claim elements precludes the steps from practically being performed in the mind or by a human using pen and paper.  Therefore, the limitations fall into the mental processes grouping and accordingly the claims recite an abstract idea.  The limitations are directed to analysis of employee attendance records that under their broadest reasonable interpretation, correspond to Certain Methods of Organizing Human Activity as these limitations relate to human resource scheduling.  The computer and machine learning algorithm recitations (mathematical concepts grouping of abstract ideas) do not necessarily restrict the claim from reciting an abstract idea. Additionally the step for receiving attendance record data is mere data gathering accomplished by unspecified means, and thus is considered insignificant extra-solution activity.  Therefore, the claims recite an abstract idea. 
The 2019 Revised Patent Subject Matter Eligibility Guidance (PEG) states that additional elements that are indicative of integration into a practical application include:
Improvements to the functioning of a computer, or to any other technology or technical field – see MPEP 2106.05(a);
Applying or using a judicial exception to effect a particular treatment or prophylaxis for a disease or medical condition – see Vanda Memo;
Applying the judicial exception with, or by use or, a particular machine – see MPEP 2106.05(b);
Effecting a transformation or reduction of a particular article to a different state or thing – see MPEP 2106.05(c);
Applying or using the judicial exception in some other meaningful way beyond generally linking the use of the judicial exception to a particular technological environment, such that the claim as a whole is more than a drafting effort designed to monopolize the exception – see MPEP 2106(e) and Vanda Memo.

Limitations that are not indicative of integration into a practical application include:
Adding the words “apply it” (or an equivalent) with the judicial exception, or mere instructions to implement an abstract idea on a computer, or merely uses a computer as a tool to perform an abstract idea – see MPEP 2106.05(f);
Adding insignificant extra-solution activity to the judicial exception – see MPEP 2106.05(g);
Generally linking the use of the judicial exception to a particular technological environment or filed of use – see MPEP 2106.05(h).

These judicial exceptions are not integrated into a practical application.  In particular, the claims only recite a process and storage device that include the executable instructions. These elements are recited at a high level of generality and amount to no more than mere instructions to apply the exception using generic computer components. Per the specification at paragraph [0068]:“… , all or any desired part of the processing functions of the devices are implemented by CPU and a computer program analyzed or executed by the CPU, or may be implemented as hardware with wired logic.” The limitations performing a machine learning 
The claims do not include additional elements that are sufficient to amount to significantly more than the judicial exception. As discussed above with respect to the integration of the abstract idea into a practical application, the additional elements of a processor and medium implementing instructions amounts to no more than mere instructions to apply the exception using a generic computer component which cannot provide an inventive concept. Additionally, the claims do not reflect an improvement in the functioning of a computer, or an improvement to other technology or technical filed (See MPEP 2106.05(a)); do not effect a transformation or reduction of a particular article to a different state or thing (See MPEP 2106.05(c)); and do not apply or use the abstract idea in some other meaningful way beyond generally linking the use of the abstract idea to a particular technological environment or filed of use (See MPEP 2106.05(e)).  Accordingly, the claim fails to integrate the abstract idea into a practical application, and is therefore directed to the abstract idea.
Dependent claims 2 through 4 include the abstract ideas of the independent claims.  The dependent claims recite at least the following additional limitations: generating the data from which a relevant holiday, is excluded, among the individual holiday and the common holiday included in the attendance record data; generating training data in which an empty element is added to a portion of the holiday other than the individual holiday and the common holiday, performing machine learning of the neural network, and learning the tensor decomposition 

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:

2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1, 2, 3, 5 and 6 are rejected under 35 U.S.C. 103 as being unpatentable over Comerford et al. (US 2016/0350721) in view of Learning from Multiway Data: Simple and Efficient Tensor Regression, Rose Yu, Yan Liu; Proceedings of The 33rd International Conference on Machine Learning, PMLR 48:373-381, 2016 (hereinafter Liu et al.).
Regarding Amended Claim 1, Comerford et al. discloses a non-transitory computer-readable recording medium having stored therein a program that causes a computer to execute a process, the process comprising: (The data storage element 618 includes a computer readable and writeable nonvolatile, or non-transitory, data storage medium in which instructions are stored that define a program or other object that is executed by the processor 610. Comerford et al. [para. 0198]):
receiving attendance record data for a plurality of employees, the attendance record data corresponding to a period of a calendar, the attendance record data including a plurality of records including a plurality of items, (… suggested calendar entry, in some embodiments, includes all of the characteristics necessary to generate a calendar entry within the system. Comerford et al. [para. 0067]. … the data store 104 may include a wide variety of information related to processes executed by the scheduling management system… any exceptions to the scheduled calendar entry where a history of suggested calendar entries contains any exceptions  data within the data store 104 may be interpreted to identify scheduling patterns of a users and resources. These scheduling patterns may be the basis for one or more preferences included within the scheduling preferences 108. Comerford et al. [para. 0087-0089]. … the scheduling patterns of a staff/professional users and/or resources … may be interpreted.  Comerford et al. [para. 0091-0093]),
first generating data including records other than a record corresponding to an individual holiday that is individually set by the plurality of employees, in the attendance record data; (Any number of features or attributes may be used, either alone or in combination, in the machine learning of the claimed systems and methods. Such features or attributes include: … Availability for regularly recurring event, Season (indoor vs outdoor events, or long term absences/travel), Events with regular absences (do not schedule every third week), Is the date a holiday, Is the date in school vacation week, historic client satisfaction, facility utilization, client gender, age of client, new vs. continuing client, etc. Comerford et al. [para. 0174]); 
second generating, based on the generated data, training data in which a tensor represents calendar information and the items of the generated data in dimensions respectively; (… a logistic regression can be performed where the data may be analyzed using classification methods. This include the Naive Bayes method where all possible outcomes for the probability of an event are taken into account … A result is realized in an iterative fashion, and is updated as each additional training set is added to the historic accumulated set of events and associated features. Both gradient ascent and gradient descent methods can be used with the Naive Bayes  The iterative methods used to minimize the error can also be implemented using a gradient descent method …In some embodiments, a proportional weighting factor may be applied that describes how much weight to assign to each event attribute.  Comerford et al. [para. 0171-0172]); 
and performing, based on the training data, a machine learning process of a machine learning model including a neural network and a tensor decomposition process  (… the claimed systems and method employ a class of machine learning methods and algorithms known as deep learning, in which the modeling is complex and often multi-tiered.  Comerford et al. [para. 0188]);
the machine learning process including training the neural network and updating parameters of the tensor decomposition process (Each prior event, identifier, feature, and or object, becomes a data set that is used as training data by the machine learning method to reduce the predicted range between the suggestion (hypothesis) and actual historic events. … Those historic data sets become training sets for logistic, linear, and non-linear regression techniques that are implemented through iterative computational methods.  Comerford et al. [0165-0166]. … Applying similar gradient descent techniques to neural networks provides insight into hidden pattern in the scheduling. …  It will be appreciated that a number of additional machine learning algorithms and methods beyond those already discussed that can be used to provide optimum suggestions for scheduling events.  Comerford et al. [para. 0185-0186]).
Comerford et al. fails to explicitly disclose the machine learning model wherein the tensor is decomposed into a core tensor by the tensor decomposition process and the core tensor is input to the neural network in the machine learning process. Liu et al. discloses this limitation. (Tucker decomposition factorizes a tensor W into W = S x1 U1 …xn Un, where {Un} are all unitary matrices and the core tensor satisfies that S(n) is row-wise orthogonal for all n = 1, 2,…, N.) Liu  et al. (section 2. “Preliminary”; section 4.1 “Tensor Regression”; section 6.1 “Multi-linear Multi-task Learning”).   It would have been obvious to one of ordinary skill in the art of machine learning before the effective filing date of the claimed invention to modify the machine learning steps of Comerford et al. to include the core tensor input of Liu et al. in order to compute each projection matrix efficiently.  Liu et al. (Section 4.2 “Projected Gradient,” last paragraph). 
Regarding Amended Claim 2, Comerford et al. and Liu et al. combined disclose the non-transitory computer-readable recording medium having stored therein the program, wherein the first generating includes generating the data from which a relevant holiday, is excluded, among the individual holiday and the common holiday included in the attendance record data. (Any number of features or attributes may be used, either alone or in combination, in the machine learning of the claimed systems and methods. Such features or attributes include: training machine number, Date, Day of week, Time of day to start, …Availability for regularly recurring event, Season (indoor vs outdoor events, or long term absences/travel), Events with regular absences (do not schedule every third week), Is the date a holiday, Is the date in school vacation week, historic client satisfaction, facility utilization, client gender, age of client, new vs. continuing client, etc.  Comerford et al. [para. 0174]. … In some embodiments, behavioral and exception based scheduling and management systems present a suggested schedule for a 
Regarding Amended Claim 3, Comerford et al. and Liu et al. combined disclose the non-transitory computer-readable recording medium having stored therein the program, wherein the performing 2Serial No.: 16/366,644 includes, when generating the training data, generating training data in which an empty element is added to a portion of the holiday other than the individual holiday and the common holiday, with the training data generated from the attendance record data of employees having a same size as the maximum number of days of a month, performing machine learning of the neural network, and learning the tensor decomposition process. (Any number of features or attributes may be used, either alone or in combination, in the machine learning of the claimed systems and methods. … Such features or attributes include: training machine number, Date, Day of week, Time of day to start …  Availability for regularly recurring event, Season (indoor vs outdoor events, or long term absences/travel), Events with regular absences (do not schedule every third week), Is the date a holiday, Is the date in school vacation week.  Comerford et al. [par. 0174]. … In some embodiments, lack of action including exceptions to behavior or "Null Sets" contain valuable and actionable information. Comerford et al. [par. 0234]).
Regarding Amended Claim 5
Regarding Amended Claim 6, claim 6 recites substantially similar limitations to those of claim 1.  Therefore claim 6 is rejected based upon the same prior art combination, reasoning, and rationale.  Claim 6 is directed to a machine learning device which is taught by Comerford et al. at [para. 0025].

Claim 4 is rejected under 35 U.S.C. 103 as being unpatentable over Comerford et al. (US 2016/0350721) in view of Learning from Multiway Data: Simple and Efficient Tensor Regression, Rose Yu, Yan Liu; Proceedings of The 33rd International Conference on Machine Learning, PMLR 48:373-381, (2016) (hereinafter Liu et al.), and in further view of Kramer (US 2009/0234899).
Regarding Amended Claim 4, Comerford et al. and Liu et al. combined disclose applying weight to the generated data (Since each profile may have a different weighting on each attribute, either specifically stated or often unstated but hidden in the large amount of data, the weighting may be adjusted for each attribute x. Thus, both the attributes and weights have to be evaluated in conjunction to arrive at the most probable solution. Comerford et al. [par. 0175-0176]. … In some embodiments, lack of action including exceptions to behavior or "Null Sets" contain valuable and actionable information. Comerford et al. [par. 0234]) and that training data sets are accumulated in a number of forms (Comerford et al. [para. 0168]), but fail to explicitly disclose the non-transitory computer-readable recording medium having stored therein the program, wherein the process further comprising: during the tensor decomposition process, assuming the weight of a tensor portion corresponding to the empty element to be zero, excluding the tensor portion not having a value for extracting a core tensor from the training data. Kramer discloses this limitation. ( … a computer program product stored on a one or more types of feature vectors at a plurality of values of one or more independent variables, each type of the feature vectors characterizing a set of input data being dependent on the one or more independent variables; compute one or more types of output values corresponding to each type of feature vectors as a function of the one or more independent variables.  Kramer [para. 0039]. … the input data could comprise one or more of the following types… vector data, tensor data, multi-dimensional data. Kramer [para. 0102]. … it is frequently desirable to perform a conditioning step upon the matrix generated using the formula above by eliminating rows and columns that are completely null (that is, consisting entirely of zeroes). Kramer [para. 0122-0123]).  It would have been obvious to one of ordinary skill in the art of data analysis techniques to modify the data processing steps of Comerford et al. and Liu et al. to include the step for weighting and excluding a core tensor from training data as taught by Kramer in order to provide automated analysis methods using machine learning.  Kramer [para. 0089].
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure:
Shan et al. (US 10,685,281) - systems and methods for providing a predictive framework are provided. The predictive framework comprises plural neural layers of adaptable, executable neurons.
Natarajan et al. (US 8,818,919) – the present disclosure relates to a system and method for multiple imputation of missing data elements in retail data sets based on the multi-dimensional, tensor representation of these data sets.
Applicant’s amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to LETORIA G KNIGHT whose telephone number is (571)270-0485.  The examiner can normally be reached on M-F 9am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Rutao Wu can be reached on 571-272-6045.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/L.G.K/Examiner, Art Unit 3623                                                                                                                                                                                                        
/CHARLES GUILIANO/Primary Examiner, Art Unit 3623